70 N.Y.2d 996 (1988)
The People of the State of New York, Respondent,
v.
Peter Colavito, Appellant.
Court of Appeals of the State of New York.
Argued February 4, 1988.
Decided February 17, 1988.
Richard E. Mischel and Ilene Durst for appellant.
Carl A. Vergari, District Attorney (Maryanne Luciano, Richard L. Hecht and Richard E. Weill of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., BELLACOSA and DILLON.[*]
Order affirmed (see, People v Bynum, 70 N.Y.2d 858).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.